Opinion by
Williams, J.,
The jury could have found from the testimony that plaintiff had on consignment at the salesroom of the S. & P. Auto Co., an autotruck with his name painted thereon when defendant’s constable made a distraint for rent in arrear; at the time of the distraint notice was given to the constable that the cars of plaintiff and other consignors were on the premises, and an offer was made to identify them; a sale was made without notice to plaintiff and thereafter his car disappeared. The issues were fairly presented in the charge and the finding of the jury is conclusive. The condition of the rental account between the landlord and tenant is immaterial to defendant’s liability.
We answer the appellant’s questions involved as follows: (1) the evidence that defendant knew and accepted the S. & P. Auto Co., whether incorporated or not, as tenant was sufficient and competent; (2) there is nothing in the case to differentiate it in principle from Rebold v. Kolb, 66 Pa. Superior Ct. 473, where the landlord was held liable as a trespasser for selling the property of the consignor without notice; (3) defendant’s agent had an opportunity to have the cars on consignment identified and neglected to take advantage of it; (4) plaintiff had no notice of the levy and prima facie *32had no reason to replevy his car; and (5) plaintiff’s car disappeared while in the custody of defendant, which as a prima facia conversion, is enough to establish liability upon proof of its value.
The judgment is affirmed.